         Case 2:18-cv-01188-TSZ Document 47 Filed 05/25/21 Page 1 of 1

                                                                            FILED
                     UNITED STATES COURT OF APPEALS                         MAY 25 2021

                                                                         MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




THE ERISA INDUSTRY COMMITTEE,                      No.     20-35472

              Plaintiff-Appellant,                 D.C. No. 2:18-cv-01188-TSZ
                                                   Western District of Washington,
 v.                                                Seattle

CITY OF SEATTLE,
                                                   ORDER
              Defendant-Appellee.


Before: TASHIMA, RAWLINSON, and BYBEE, Circuit Judges.

      Defendant-Appellee is directed to file a response to Appellant’s Petition for

Rehearing En Banc. The response shall not exceed 15 pages or 4200 words and

shall be filed within 21 days of the date of this order.
